      Case 20-10540-JDW       Doc 11 Filed 05/18/20 Entered 05/18/20 12:04:12           Desc
                             Request for Status Report Page 1 of 1
                                                                                    CM/ECF statrept
                                                                                     (Rev. 01/04/17)

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

In Re: Stacey A. Hardy                           )                Case No.: 20−10540−JDW
       Debtor(s)                                 )                Chapter: 7
                                                 )                Judge: Jason D. Woodard
                                                 )
                                                 )


                              REQUEST FOR STATUS REPORT
      Pursuant to monitoring performed by the staff of the Clerk of this Court, notice is hereby
provided to the TRUSTEE:
      The Clerk has not yet received either a copy of a Report of No Distribution or a copy of a
Final Report and Accounting bearing a notation of the approval thereof by the U.S. Trustee.
      Please provide a report as to the status of the above referenced case.
Dated: 5/18/20
                                                     Shallanda J. Clay
                                                     Clerk, U.S. Bankruptcy Court
                                                     BY: SGF
                                                         Deputy Clerk
